Citation Nr: 0532411	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to an effective date earlier than April 11, 
1980 for the grant of service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 12, 
1990 for the grant of a 100 percent schedular evaluation for 
PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in August 1991 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

This case was previously before the Board, in April 2001, at 
which time the Board denied the claim for an effective date 
earlier than March 12, 2001 for the grant of a 100 percent 
schedular evaluation for PTSD.  The veteran appealed this 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court) which, in December 2002, vacated the April 2001 
decision and remanded the case for further development, to 
include notification of the changes in law and regulations 
effected by the Veterans Claims Assistance Act of 2000.  In 
addition, the Court alluded to evidence present in the claims 
file that established an informal claim for service 
connection for a psychiatric disorder as early as June 1970.

Accordingly, the Board remanded the case in July 2003 for 
development consistent with the Court's Order.  In keeping 
with the Court's comments, and the veteran's apparent claim 
for an earlier effective date for service connection for his 
psychiatric disorder, the Board requested the RO to determine 
if the veteran, in fact, wished to prosecute that claim and, 
if so, to adjudicate the issue.  In so doing, the Board, in 
effect, vacated the 1985 and 1986 Board decisions denying 
increased ratings in excess of 10 percent for PTSD.  Thus, 
enabling the RO to reach the September 1982 decision.

Following the requested development, the RO issued a 
September 2004 Supplemental Statement of the Case (SSOC) in 
which they granted an effective date of April 11, 1980 for 
the grant of service connection for a psychiatric disorder to 
include PTSD and assigned a 70 percent schedular evaluation 
effective that date, and granted entitlement to 100 percent 
schedular evaluation effective March 12, 1990, but no 
earlier.  In addition, the RO granted entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU) effective from April 11, 1980 to March 
11, 1990.  

The grant of a 70 percent evaluation prior to March 12, 1990 
during the pendency of the veteran's appeal does not 
constitute a full grant of all benefits possible.  The 
veteran has not withdrawn his claim, hence the issue 
concerning entitlement to an effective date earlier than 
March 12, 1990 for the grant of a 100 percent schedular 
evaluation for PTSD is still pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  On October 9, 1970, the RO received a statement from the 
veteran in which he indicated that he believed his nervous 
disorder was the result of service in Vietnam.

2.  In January 1973, the RO denied the claim for service 
connection for, among other disabilities, a bilateral knee 
condition, residuals of a rib injury, a left shoulder 
condition, and a nervous disorder described as anxiety 
reaction.  However, the January 24, 1973 notification letter 
informed the veteran only that his claims for residuals of 
rib and knee injuries had been denied.  The claimed nervous 
condition was not mentioned.

3.  In a decision dated December 1976, the Social Security 
Administration (SSA) found the veteran to be disabled due to 
psychiatric disorders, which included stress anxiety, 
effective November 18, 1975.

4.  It is factually ascertainable that the veteran exhibited 
a neuropsychiatric disorder that was the result of his active 
service in Vietnam at the time of his October 1970 claim.

5.  It is factually ascertainable that the veteran's service-
connected PTSD rendered the veteran unable to obtain or 
retain employment, effective from November 18, 1975.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 9, 1970 for 
the grant of service connection for a psychiatric disorder, 
to include PTSD, have been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.152, 3.400 
(2005).

2.  The criteria for an effective date of November 18, 1975 
for the assignment of a 100 percent schedular evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.102, 3.155, 3.157, 
3.400(o)(2) (2005), 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  38 
C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the instant case, as 
explained in the Introduction, above, this claim was remanded 
in December 2002 by the Court for, in part, notice of and 
adherence to VCAA.  Accordingly, the Board, in July 2003, 
remanded the case to the RO to comply with this Order.  In 
September 2004, the RO issued a VCAA letter providing the 
required information.  In addition, the January 2005 SSOC 
also provided notice of the laws and regulations effected by 
the VCAA.

The Board finds it may grant the claim for an earlier 
effective date for the grant of service connection for a 
psychiatric disorder, to include PTSD.  Hence, with respect 
to this issue, the Board finds that the AOJ has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision with regard to this 
issue.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Concerning the issue of an earlier effective date for the 
grant of a 100 percent evaluation for a psychiatric disorder, 
to include PTSD, the Board finds that it may grant the claim 
in part.  As noted above, VCAA notification was provided 
pursuant to remand by the Court and, subsequently, by the 
Board in a VCAA letter dated in September 2004.  However, the 
letter lacked notification that the veteran should provide 
"any evidence" in his possession pertaining to his claim, 
i.e., the 4th element.  Notwithstanding, in this letter, the 
RO notified the veteran that evidence and information was 
necessary to substantiate his claim for an earlier effective 
date and requested that he provide it.  In September 2004, 
the RO issued a VCAA letter providing the required 
information.  In addition, the VA fully notified the veteran 
of what was required to substantiate his claim in the 
February 2000 Statement of the Case (SOC) and September 2004 
SSOCs.  Together, the VCAA letter, SOC and SSOC provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations, and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, the service department, SSA, and other 
federal agencies.  He was asked to provide a properly 
executed release so that VA could request private medical 
treatment records for him, but was further advised that it 
was ultimately his responsibility to send medical treatment 
records from any private physicians.  Moreover, it was 
requested that he submit any evidence in his possession.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the service medical records, service 
personnel records, VA treatment records, as well as written 
statements from the veteran.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, a medical examination is not indicated 
for the determination of the appropriate effective date of 
service connection.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Earlier Effective Date for Grant of Service Connection 
for
a Psychiatric Disorder, to Include PTSD

The RO subsequently adjudicated, and denied, a claim for PTSD 
in October 1981, giving the veteran notice of the decision 
and of his appellate rights in an SSOC dated in November 
1981.  The veteran perfected his appeal as to this issue in 
November 1981.  In July 1982, the Board remanded the issue 
for further development.  Ultimately, the RO granted service 
connection for PTSD in a September 1982 rating decision, 
evaluating the disability as 10 percent disabling, effective 
May 29, 1981.  The RO based the effective date on the date of 
the claim the veteran filed for PTSD, specifically.  
Subsequently, the RO concluded upon review of the entire 
claims file, that clear and unmistakable error was committed 
in the September 1982 RO decision, in that the RO had failed 
to address a claim for service connection for a psychiatric 
condition filed on January 8, 1980 and a claim for TDIU filed 
on February 26, 1981.  The RO noted that regulations 
recognizing PTSD as a presumptive condition were effectuated 
on April 11, 1980.  Since the veteran's claims had been filed 
within a year, the RO found determined that the veteran was 
entitled to an effective date for grant of service connection 
for PTSD of April 11, 1980.

In the present case, the veteran contends that the grant of 
service connection for a nervous disorder, to include PTSD, 
should be established earlier than April 11, 1980.  He avers 
that the effective date should extend to his date of 
discharge from active service and, at the very least, to 
1976.  In support of his claim, he notes that SSA granted 
disability benefits in 1976, finding that he was unable to 
obtain and retain gainful employment based on his psychiatric 
disabilities, including stress anxiety.  Based on the 
foregoing, the Board finds that the veteran claimed an 
effective date earlier than April 11, 1980 for the grant of 
service connection for a psychiatric disorder to include 
PTSD.

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  The effective date for the grant 
of service connection for disability compensation is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(b)(2)(i).

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran, it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a); see 38 C.F.R. § 
3.155(c).  Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances.  
See 38 C.F.R. § 3.157(b).  Those circumstances provide, in 
pertinent part, that the date of receipt of evidence from a 
private physician or layman will be accepted as the date of 
receipt of a claim only when the evidence furnished by or on 
behalf of the claimant is within the competence of the 
physician or lay person and shows a reasonable probability of 
entitlement to benefits.  See 38 C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  See 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) ("the effective 
date of an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA").

A July 1969 VA examination report shows that the veteran was 
diagnosed with nervousness.  In July 1970, the RO received a 
VA hospitalization report dated  
June 8, 1970 showing that the veteran was diagnosed with 
anxiety reaction.  
On October 9, 1970, the RO received a statement from the 
veteran stating that he believed his nervous condition was 
because of insufficient sleep in Vietnam.  The Board accepts 
the October 1970 statement as the veteran's formal claim for 
service connection for a psychiatric disorder.  While the 
veteran's representative noted that the July 1969 VA 
examination report contained a diagnosis of nervousness, this 
was before a year prior to receipt of the veteran's 1970 
claim for service connection.  Additionally while VA hospital 
records show a diagnosis of anxiety reaction on June 8, 1970, 
within the year prior to the veteran's filing of his October 
1970 claim, the June 1970 date cannot be used as the 
veteran's claim because a report of examination or 
hospitalization may only be accepted as an informal claim for 
benefits only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  See 
Crawford, 5 Vet. App. at 35-6 ; See Lalonde, 12 Vet. App. at 
382.   Thus, the Board finds that October 9, 1970 is the date 
of the veteran's claim for service connection for a 
psychiatric disorder, to include a nervous disorder.  

The claim was originally denied in a January 1973 rating 
decision, which denied service connection for a bilateral 
knee condition, the residuals of injury to the ribs, a left 
shoulder condition, and a psychiatric disability then 
described as anxiety reaction.  The veteran was notified by 
letter dated January 24, 1973.  However, the letter discussed 
only the issues of residuals of injury to the knee and rib, 
and did not expressly indicate that service connection for a 
psychiatric disorder to include anxiety reaction was 
considered and denied.

As the veteran was not notified of the denial of service 
connection for the claimed neuropsychiatric disorder, and 
hence, was not informed of his appellate rights as to this 
issue, the January 1973 rating decision concerning the issue 
of service connection for a psychiatric condition, then 
described as anxiety reaction, was not final.  See 38 C.F.R. 
§§ 19.25, 20.1103 (2005).  Subsequent rating decisions 
similarly carried the notation that anxiety neurosis was 
previously denied without specific notification to the 
veteran.  Therefore, the veteran's October 1970 claim was 
still open and pending.

As noted above, the pertinent regulations provide, 
specifically, that the effective date for the grant of 
service connection for disability compensation is the "[d]ay 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(b)(2)(i).

The regulations specify that the effective date of disability 
compensation, direct service connection, where he claim is 
not filed within one year after separation from active 
service, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b)(2)(i).

As the veteran submitted a claim for service connection for a 
nervous condition which he attributed to his active service 
in Vietnam that was received on October 9, 1970, the Board 
accepts this as the claim that may be considered.  The Board 
now turns to the medical evidence of record to see when it 
may be factually determined that the veteran exhibited a 
psychiatric condition, that was the result of his active 
service in Vietnam.

Medical evidence reflects that the veteran exhibited symptoms 
of such a disorder as early as 1969.  In July 1969, his 
private treating physician submitted a statement indicating 
that the veteran's neck and back pain, which had their onset 
prior to the veteran's overseas duty, was apparently worsened 
by Vietnam combat tension.  These records further show that 
Valium had been prescribed for the veteran as early as July 
1969 for inability to sleep and rest at night.  A September 
1969 VA examination report diagnosed nervousness.  VA 
hospital records dated in June 1970 diagnosed anxiety 
reaction.  The veteran reported increasing restlessness and a 
vague type of pain in the cervical and thoracic spine dating 
back to 1967.  He was markedly restless.  Private medical 
statements show a diagnosis of situational anxiety, adult 
reaction in August 1970 and complaints of nervousness in 
October 1971.

Review of the veteran's vocational rehabilitation folder 
reveals problems such that a psychiatric consult was 
requested as early as October 1970.  At that time, however, 
his problems were thought to be an inadequate personality 
structure and borderline intelligence.

In January 1972, a report of VA examination reflects a 
diagnosis of asthenic personality.  

In January 1974, VA treatment records show he underwent a 
psychological interview and was found to be alert, fully 
cooperative but reported chronic pain occurring in the 
evening, making sleep difficult.  The veteran was referred 
for relaxation therapy.

Thereafter, SSA records associated with the claims file 
reflects that the veteran was found to be disabled effective 
November 18, 1975, based on diagnoses of paranoid 
personality; organic brain deficit with borderline IQ, 
functional illiteracy, and stress anxiety.  A report of 
private evaluation conducted in September 1975 as part of the 
SSA determination observed the veteran to exhibit moderate to 
severely impaired judgement in social relations and financial 
matters, a predominate affect of bitterness, mild to moderate 
degrees of ambivalence, anxiety, disappointment, frustration 
and helplessness.  The examiner opined that these affects 
were constant and not entirely inappropriate to the veteran's 
situation.  No hallucinosis or neurological deficit was 
observed.  The examiner noted that the veteran had a dearth 
of object relations and, but those which he did have seemed 
to be stable and he was very dependent upon them.  A report 
of contact dated in October 1976 shows that the examiner 
provided a verbal addendum in which he stated that he found 
the veteran to be quite paranoid.

A December 1978 VA examination report reflects that the 
veteran was diagnosed with anxiety neurosis of mild 
intensity.  He reported nervousness with periodic headaches 
and insomnia with difficulty concentrating and remembering 
things.  He thought his problems began with the death of his 
brother in Vietnam in 1967, and expressed that he has not 
been able to adjust completely to civilian life since leaving 
Vietnam.  The examiner observed him to move about constantly, 
to posture and exhibit a number of nervous mannerisms.  He 
appeared slightly anxious but did not exhibit persecutory 
trends, delusions, hallucinations or any psychotic trends.  
He was oriented to time, place and person.  Memory was found 
to be intact; and retention and immediate recall, 
satisfactory.  General knowledge, abstracting, and thinking 
were found to be adequate.  The veteran exhibited slight 
insight into his problems but judgment was found to be 
satisfactory.  

In August 1981, the veteran underwent private psychological 
evaluation and was diagnosed with PTSD, delayed, in AXIS I, 
with Vietnam service listed as the psychosocial stressor in 
AXIS IV.  At this time, the veteran reported flashback, 
intrusive thoughts, and nightmares related to standing 
perimeter guard duty in a graveyard while also working seven 
days a week in the mess hall and supply area.  He described 
himself as nervous, uptight, depressed, rundown, and burned 
up while on duty in Vietnam.  The veteran noted that he had 
to be constantly on alert during guard duty since the bodies 
in the graveyard were not buried, but simply covered with 
dirt and thus supplying an easy hiding place for the enemy:

I couldn't accept it the first night I 
went there.  I felt I could be another 
plate beside the graveyard; and I 
couldn't hardly go to sleep.  It felt 
like you were dead already.

Clinical testing then revealed that the veteran exhibited 
moderate depression coupled with severe fear of somatic 
impairment/deterioration from combat and/or emotional 
etiology; broadly based and deeply felt frustration resulting 
form vocational, social, and emotional failure; extreme 
sensitivity to environmental threat; amount of internal 
agitation, fear, anxiety, depression, and feelings of 
inadequacy sufficiently severe to disrupt thought processes 
and distort reality (though not of a psychotic degree); and 
some dependency trends because of underlying social anxiety 
and fear of others.  The highest level of adaptive 
functioning the past year was found to be very poor.

At an August 1982 VA examination, the examiner noted the 
veteran presented as cordial and cooperative, but with 
moderately anxious affect.  He was oriented to time, person, 
place and purpose of the meeting, and described his mood as 
mildly down.  The examiner found the veteran to be noticeably 
preoccupied with his Vietnam experiences as a graveyard guard 
and with the death of his brother.  However, there was no 
evidence of psychotic thinking.  He denied suicidal 
ideations.  Insight was found to be fair; and judgement, 
adequate.  Intellect was noted to be low to average.  The 
examiner diagnosed chronic PTSD.

In a December 1996 VA examination report, the examiner 
diagnosed chronic PTSD and dysthymia, no personality 
disorder, and low to borderline intellectual function.  The 
examiner noted that the veteran had gone through the military 
with limited emotional and mental resources, had suffered 
emotional trauma in the combat zone, and subsequently 
exhibited chronic symptoms as a results of that trauma which 
significantly impaired his ability to function.

In June 2001, the veteran's treating VA physician, D.H. 
Grant, proffered his opinion that the veteran's PTSD 
difficulties began in Vietnam and had extended the present.  
He further opined that he considered the veteran totally and 
permanently disabled form 1976.  The veteran's psychologist, 
Ray Jabara, Ph.D., submitted a statement also dated in June 
2001 concurring in Dr. Grant's opinion.

The overall disability picture of the veteran's psychiatric 
disability reflects that he manifested symptoms of what would 
eventually be recognized as PTSD as early as 1969.  In other 
words, it is clear from the medical evidence that the veteran 
was diagnosed with nervousness in July 1969 and anxiety 
reaction in June 1970, that was then opined to be the result 
of combat stress.  Diagnosed as asthenic personality, anxiety 
reaction, nervousness, and anxiety disorder, these conditions 
have eventually been found to be part and parcel of the PTSD 
that was diagnosed in 1981 and found to be the result of 
stressors the veteran experienced in combat conditions during 
active service in Vietnam.  A longitudinal review of the 
medical evidence establishes that the psychiatric disability 
the veteran manifested prior to April 1980 and the PTSD he 
was found to exhibit after such a disability was officially 
recognized is, in essence, the same condition.  See 38 C.F.R. 
§ 3.102.

The Board notes that the SSA determination finding the 
veteran disabled diagnosed distinct conditions:  paranoid 
personality, organic brain deficit, functional illiteracy, 
and stress anxiety.  Yet, these conditions, in essence, are 
reflected presently, absent paranoia by the December 1996 VA 
examination report in which the veteran is clearly diagnosed 
with PTSD.  Supposing that the medical evidence then 
presented separate and distinct psychiatric disabilities, the 
medical evidence simply does not present sufficient evidence 
to distinguish them-then or currently.  The Board finds that 
if the medical personnel cannot distinguish between the 
service-connected and nonservice connected symptomatology 
arising from the veteran's psychiatric disabilities, the 
Board also cannot distinguish it.  See Mittleider v. West, 11 
Vet. App. 181 (1998).  Accordingly, resolving doubt in the 
veteran's favor, the Board finds that date entitlement to 
service connection arose was July 1969.  However, as the 
effective date for the grant of service connection is date of 
entitlement arose versus date of claim, whichever is the 
later. 

Accordingly, the Board finds that the earliest possible 
effective date for grant of the original claim for service 
connection for a psychiatric disorder to include a nervous 
disorder is October 9, 1970.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

II.  Earlier Effective Date for Grant of 100 percent
Schedular Evaluation for PTSD

In the present case, the veteran contends that the grant of a 
schedular 100 percent for his service connected PTSD should 
be earlier than the March 12, 1990, the date of his claim for 
increased evaluation.  He avers that the effective date 
should extend to his date of discharge from active service 
and, at the very least, to 1976.  In support of his claim, he 
notes that SSA granted disability benefits in 1976, finding 
that he was unable to obtain and retain gainful employment 
based on his psychiatric disabilities, including his PTSD.  
Moreover, he argues, VA Vocational Rehabilitation services 
found the veteran to be an unsuitable client for 
rehabilitation based on his psychiatric disabilities.  Based 
on the foregoing, the Board finds that the veteran has 
claimed an effective date earlier than March 12, 1990 for the 
grant of a schedular 100 percent evaluation for his PTSD.

The applicable statue and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2005).  The effective date of 
an increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2) (2005).

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper, supra.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Servello, supra.  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability, which may 
establish entitlement.  38 C.F.R. §3.157(a); see 38 C.F.R. § 
3.155(c).  Once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed, 
receipt of VA medical records or private medical records may 
be accepted as an informal claim under limited circumstances.  
See 38 C.F.R. 
§ 3.157(b).  Those circumstances provide, in pertinent part, 
that the date of receipt of evidence from a private physician 
or layman will be accepted as the date of receipt of a claim 
only when the evidence furnished by or on behalf of the 
claimant is within the competence of the physician or lay 
person and shows a reasonable probability of entitlement to 
benefits.  See 38 C.F.R. § 3.157(b)(2).

The Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford, 
supra; see also Lalonde, supra.

In determining when it first became factually ascertainable 
that an increase in disability had occurred, the Board will 
consider the evidence in relation to the criteria for 
evaluating the veteran's PTSD.  Disability ratings are 
assigned in accordance with the VA Schedule for Rating 
Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In its May 1997 rating decision granting a 100 percent 
evaluation for the veteran's PTSD effective March 12, 1990, 
the RO determined that the veteran met the criteria for the 
evaluation of mental disorder in effect both prior to and 
beginning November 7, 1996.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (prior to November 7, 1996) and 
38 C.F.R. § 4.130, Diagnostic Code 9411 (beginning November 
7, 1996).  

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002 & Supp. 2005) can be no earlier than the effective date 
of that change.  The Board, however, must apply both the 
former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, VA must 
consider the claim pursuant to the both criteria during the 
course of the entire appeal.  See VAOPGCPREC 3-2000.

As the RO considered the veteran's claims for PTSD under the 
former and revised criteria, there is no prejudice to the 
veteran in the Board doing likewise, and applying the more 
favorable result.

The General Rating Formula for Psychoneurotic Disorders, in 
effect until November 7, 1996, provides for the assignment of 
a 70 percent evaluation is assigned where the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned where 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or when the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1994-
1996).

The Court has held that the Secretary's interpretation that 
the three criteria set forth in Diagnostic Code 9411 are each 
independent bases for granting 100 percent, is reasonable and 
not in conflict with any statutory mandate, policy, or 
purpose. Johnson v. Brown, 7 Vet. App. 95 (1994).

Under the rating criteria effective from November 1996, 70 
percent, evaluation is afforded for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is accorded where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1996-2005).  

In the present case, the Board notes that the period of time 
for consideration is that prior to March 12, 1990.  Thus, 
even assuming without finding that the new criteria was more 
favorable, the effective date of such a grant could not here 
be applied, as it would pre-date the effective date of the 
new criteria, which is November 7, 1996.  See VAOPGCPREC 3-
2000.  In any event, the Board finds that the old criteria is 
more favorable to the veteran, as it will allow a grant of 
100 percent based solely on the veteran's industrial 
capacity, rather than industrial and social capacity, 
combined, as required under the new criteria.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, effective November 7, 1996; 
see also, Johnson, supra.  Therefore, the Board will confine 
its analysis to the criteria in effect prior to November 
1996.

As explained above, the Board determined that the effective 
date for service connection for grant of a psychiatric 
disorder, to include nervous disorder, is October 9, 1970.  
The issue now before the Board is whether or not the veteran 
is entitlement to a schedular evaluation of 100 percent 
between October 9, 1970 and March 12, 1990.

After review of the evidence, the Board finds that the 
veteran meets the criteria for a 100 percent schedular 
evaluation beginning November 18, 1975, the effective date of 
SSA disability benefits.

SSA records associated with the claims file reflects that the 
veteran was found to be disabled effective November 18, 1975, 
based on diagnoses of paranoid personality; organic brain 
deficit with borderline IQ, functional illiteracy, and stress 
anxiety.  A report of private evaluation conducted in 
September 1975 as part of the SSA determination observed:

The patient shows evidence of moderate to 
severely impaired judgement in social 
relations ... and financial matters.  No 
evidence of hallucinosis nor of 
neurological deficit was elicited by this 
examination.
The patient's predominate affect is a 
moderate degree of bitterness.  Other 
affects include mild to moderate degrees 
of ambivalence, anxiety, disappointment, 
frustration and helplessness.  These 
affects are constant and are not entirely 
inappropriate to his situation.
His adjustment potential is severely 
limited by symptoms, lack of 
productivity, difficulty in interpersonal 
relationships, inability to handle 
ordinary conflicts, stresses and by 
inadequate initiative.

In an October 1976 addendum, the examiner stated the veteran 
was quite paranoid and that that the veteran would be 
overwhelmed in a competitive situation work level and would 
not be able to cope with anything.

Review of the veteran's vocational rehabilitation folder 
reveals problems such that a psychiatric consult was 
requested as early as October 1970.  Specialized education 
was recommended in May 1973.  At that time, a counseling 
record remarks that the veteran has a physical disability 
that prevented him from doing the only work he was qualified 
to do, which is labor.  But social deprivation and low 
achievement levels presented difficulty with rehabilitation 
efforts, despite the fact the veteran had a high school 
education.  It is noted that the veteran was then service 
connected for the residuals of injury to his neck and lower 
back.  In January 1974, the counseling psychologist rendered 
a report recommending that he be taken out of specialized 
education and placed in the work adjustment program based on 
findings in a private, November 1973, psychological 
evaluation that the veteran exhibited  general organic 
dysfunction of all expressive areas rather than an isolated 
learning disability and needed a job requiring simple 
repetitive operations under close and patient supervision and 
without heavy lifting.  

Specialized education was again recommended in January 1983, 
based on findings dated in November 1982:

When you look at this veteran's overall 
situation it is determined that the 
veteran's service-connected disabilities 
cause an employment handicap and a 
serious employment handicap.  A 
combination of the physical back 
condition and the problems with post 
traumatic stress disorder has served 
effectively to keep this veteran out of 
the employment market for almost 10 
years.  This combined with his learning 
disability and his minority status placed 
the veteran in an extremely disadvantaged 
position when trying to compete for 
employment.  His back condition limits 
his ability to do heavy physical work and 
the post traumatic stress disorder 
definitely affects this veteran's ability 
to inter-relate to other people and 
function under stress.  In addition he 
has no work experience for almost 10 
years and he has a very severe learning 
disability.

In April 1984, the recommendation was made to find the 
veteran a permanently infeasible candidate to pursue 
competitive employment based on his back condition, PTSD, 
severe learning disability, and repeated history of failure 
in attempts at rehabilitation.  The counseling psychologist 
concurred in an undated report:

After reviewing this veteran's overall 
situation it is my feeling this veteran 
is not feasible for a program of 
vocational rehabilitation.  When 
considering all the factors in this case, 
the veteran's physical limitations caused 
by the back disability; the learning 
disability and the problems he has been 
having with frustration and stress caused 
by the post-traumatic stress disorder 
this veteran simply cannot be expected to 
maintain employment.

A decision finding it not reasonably feasible for the veteran 
to pursue a program of vocational rehabilitation was 
accordingly rendered in May 1988.

A December 1996 VA examination report reflects diagnoses of 
chronic PTSD and dysthymia, no personality disorder, and low 
to borderline intellectual function.  A global assessment of 
functioning (GAF) score of 40 was assigned.  The examiner 
stated that this veteran's experiences in the combat zone 
were for him catastrophic due to his limited coping skills 
and low intellectual capacities.  His history and present 
symptomatology are consistent with a diagnosis of PTSD.  
Repeated attempts at functioning in a work situation have 
been unsuccessful due to his PTSD and limited intellectual 
resources.  It is not likely that any employer would hire 
him, a fact of which he is aware.  This is a veteran who went 
through the military with limited emotional and mental 
resources, suffered emotional trauma in the combat zone and 
has had subsequent chronic symptoms as a result of that 
trauma which significantly impair his functioning.

In June 2001, the veteran's treating VA physician, D.H. 
Grant, stated that the patient was granted 100% SC for PTSD 
in 1990.  However, the record shows that he was granted 
social security disability in 1976 for PTSD.  The patient was 
on active duty in the US Army from 1966-68 and was in Viet 
Nam in 1966.  His PTSD difficulties began at that time and 
have extended to the present.  Considering the fact that the 
Social Security Administration considered him disabled from 
his PTSD in 1976 and found him unemployable and since he has 
been unemployable since that time, we consider him totally 
and permanently disabled form 1976.

The veteran's psychologist, Ray Jabara, Ph.D., submitted a 
statement in June 2001 concurring in Dr. Grant's opinion.

The Board notes at the outset, that VA is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  However, the Board considers these 
findings closely, and, in the present case, viewed in the 
context of the totality of the record before it, the Board 
finds the SSA findings to mirror the later findings of VA 
Vocational Rehabilitation counselors and VA examiners.  These 
reports and documents reflect that the veteran has 
consistently been found unable to function appropriately in 
an occupational setting or to improve his ability to do so, 
despite repeated attempts on his part, because of his 
psychiatric disabilities.

A longitudinal view of the veteran's overall service-
connected physical and psychiatric conditions describe a 
disability picture of an individual precluded from manual 
labor but unable to function in an employment environment 
requiring light duty and/or greater intellectual ability due 
to such symptoms as anxiety, intrusive thoughts, inability to 
interact properly with people, and an inability to focus, as 
well as challenged intellectual abilities.

The Board notes that the SSA determination finding the 
veteran disabled diagnosed distinct conditions:  paranoid 
personality, organic brain deficit, functional illiteracy, 
and stress anxiety.  These conditions, in essence, are 
reflected presently, absent paranoia by the December 1996 VA 
examination report.  The VA examiner did not attribute the 
veteran's inability to gain and retain employment between the 
service PTSD and nonservice connected lower intellectual 
functioning.  Rather, the medical evidence shows that the 
veteran's PTSD symptoms have made it more difficult for him 
to achieve educationally.  The Board finds that if the 
medical personnel cannot distinguish between the service-
connected and nonservice connected symptomatology arising 
from the veteran's psychiatric disabilities, the Board also 
cannot distinguish it.  See Mittleider, supra.

An effective date earlier than this cannot be assigned based 
on the evidence now of record.  This evidence includes VA and 
non VA treatment records dated in 1971 to 1974 and 1971 to 
1972, respectively, and VA examination reports dated in 
January 1972 and June 1974.

VA and non VA treatment records reflect complaints of and 
treatment for orthopedic conditions, including his back, 
neck, knees, and shoulder as well as sinus and pain about his 
eyes.  In January 1974, VA treatment records show that he 
underwent psychological consult for complaints of neck and 
lower back pain and painful spasming in his left trapezius.  
He was noted to report pain occurring often in the evening, 
making it difficult to sleep.  Relaxation therapy was 
prescribed.  A private evaluation dated in April 1972 
reflects orthopedic concerns and treatment, and request for 
referral to intensive rehabilitation to alleviate his 
symptoms.

VA examination reports, similarly, document no complaints of 
psychiatric concerns.  Rather, report of VA orthopedic 
examination dated in January 1972 reflects objective 
observations of a well developed, well nourished male who did 
not appear to be in distress nor chronically ill.  He was 
alert, oriented, and cooperative.  A clear concise symptom 
story was difficult to obtain, the examiner noted, because 
the veteran tended to ramble from one thing to another and to 
interrelate his symptoms.  But he reported no specific 
psychiatric complaints.  Rather, he complained of pain and 
weakness in his knees.  The examiner diagnosed normal 
orthopedic examination, arthralgia of the cervical and 
lumbosacral spine by history, and weakness of the knees by 
history.  Report of VA neurological examination dated in the 
same month reflects complaints of flank pain, left eye pain, 
and weakness.  The examiner noted the previous, September 
1969, VA examination report diagnosis of nervousness.  
Objective observations were recorded of a slender young man 
with gait, heel walking, toe walking, range of spine motion, 
palpation of vertebral bodies, palpation of sciatic notches, 
straight leg raising, and heel knee sliding all within normal 
limits.  The examiner diagnosed residuals of neck and back 
injuries by history with negative physical examination and 
asthenic personality.

The veteran underwent further VA examination in June 1974, at 
which time he reported pain in his neck, both shoulders, 
lower back, and knees.  No psychiatric complaints were made.  
The examiner reported objective observations of a well-
developed, well-nourished male with limitation of spine 
motion but straight leg raising absent discomfort.  The 
examiner could not diagnose an injury.  No psychiatric 
symptoms or diagnoses were observed or made.

As indicated, above, the criteria for a 100 percent 
evaluation for a psychiatric disorder, to include PTSD, under 
Diagnostic Code 9411 requires (1) totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, including with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; (2) 
virtual isolation in the community brought about by attitudes 
of all contacts except the most intimate adversely affected; 
or (3) demonstrable inability to obtain or retain employment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (1994-1996).

The available medical evidence prior to November 18, 1975 
simply does not reflect that any of these manifestations are 
present.  These records show neither complaints or nor 
observations of psychoneurotic symptoms bordering on gross 
repudiation of reality rending the veteran totally 
incapacitated or in profound retreat from mature behavior or 
virtual isolation from the community due to adverse 
affectation of all but the most intimate contacts.  The 
private, July 1969 and October 1971, medical statements do 
indicate that combat stress aggravated the veteran's back and 
neck pain and noted the veteran's complaint that he could not 
work and was nervous.  However, the physicians then diagnosed 
chronic lumbo-sacral myalgia, tension related, and residuals 
of back and neck injury attributed to Vietnam.  While tension 
was noted as a contributing cause, no specific psychiatric 
diagnosis was made, and neither statement indicates that the 
veteran is unemployable.  As noted above, the medical 
evidence did not reflect inability to obtain or retain 
employment as a consequence of the service connected 
psychiatric disorder, to include PTSD, until November 18, 
1975.  

Accordingly, after review of all of the evidence, the Board 
finds that there is a factual basis to assign an effective 
date of November 18, 1975 for the 100 percent evaluation for 
the service-connected PTSD.  He is therefore entitled to an 
effective date of November 18, 1975 for the 100 percent 
schedular evaluation for PTSD.  See 38 C.F.R. §§ 3.102, 3.400 
(2005) and 4.16(c), 4.25, 4.132, Diagnostic Code 9411 (prior 
to November 7, 1996).


ORDER

An effective date of October 9, 1970 for the grant of service 
connection for a psychiatric disorder to include PTSD, is 
granted subject to the laws and regulations governing the 
award of monetary benefits.

An effective date of November 18, 1975 for the award of a 100 
percent schedular disability rating for a psychiatric 
disorder to include PTSD, subject to the laws and regulations 
governing the award of monetary benefits.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


